DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Warfford (WO2017087649) in view of Hata (US20150251495), Gummi Werke (DE1276485) and Nishikawa (US10434736).
Regarding claim 7, Warfford (Fig 4) discloses a manufacturing method for a pneumatic tire including a carcass ply stretching between a pair of bead cores disposed on both sides in a tire width direction, the carcass ply including a pair of ply pieces (“outer side body ply” (40), Fig 4, with Fig 4 showing one half of the tire that is similarly structure on the side not shown) disposed separately on both sides in the tire width direction (Fig 1), the manufacturing method comprising:
supplying one ply piece of the pair of ply pieces ([0042]));
and supplying the other ply piece of the pair of ply pieces ([0042]),
	While Warfford does not explicitly disclose that that two joint portions in which both end portions in a tire circumferential direction of the one and the other ply pieces are joined in a manner overlapping each other are provided at positions different by 180 degrees in the tire circumferential direction or that the one and the other ply pieces are simultaneously supplied to a molding drum while the molding drum is rotationally driven, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as; A) Hata, which is within the tire manufacturing art, teaches that for a carcass ply made of two separate ply pieces (“divided carcass layers” (6A and 6B)) it is beneficial for both end portions in a tire circumferential direction of the one and the other ply pieces to be joined in a manner overlapping each other at positions at least 20o different in the tire circumferential direction from each other (a range which includes when the positions are 180o from each other) to improve tire uniformity ([0006]); B) Gummi Werke teaches that for a tire with multiple carcass ply joints, it is beneficial to offset the joints (“overlaps” (7)) by 180o from each other in the tire circumferential direction to cancel out the centrifugal force generated by the joints ([0010]), improving tire uniformity; and C) Nishikawa, which is within the tire manufacturing art, teaches that during the tire manufacturing process, while a molding drum is being rotationally driven (C4 L10-12), two tire components (“rubber strip” (S)) can be applied at different positions simultaneously (Fig 6 C7 L32-C8 L3) for the benefit of reducing the time necessary to perform the adhesion step (C8 L4-6).
	Regarding claim 9, modified Warfford teaches all limitations of claim 7 as set forth above. While Nishikawa does teach applying two tire components (tire components which would include ply pieces) simultaneously from opposite sides (Fig 6), modified Warfford does not explicitly teach that the one ply piece is supplied to the molding drum from an upper side and the other ply piece is supplied to the molding drum from a lower side, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as it has been held that a mere rearrangement of the elements without modification to the operation involves only routine skill in the art (see MPEP 2144.04). One would have been motivated to rearrange the method so that one ply piece is supplied from an upper side and the other from a lower side for the predictable result of simultaneously applying tire components to a molding drum.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Warfford (WO2017087649), Hata (US20150251495), Gummi Werke (DE1276485) and Nishikawa (US10434736) in further view of Hara (US4815514) .
Regarding claim 8, modified Warfford teaches all limitations of claim 7 as set forth above. Additionally, Warfford teaches that the carcass ply includes a first ply (“central body ply” (26)) including a central portion positioned on an inner side in a tire radial direction of a tread portion and a pair of side portions extending to an inner side in the tire radial direction from both ends of the central portion (Fig 4), and a second ply having the pair of ply pieces, each of which includes an inner end portion positioned in the tread portion and a side portion extending to an inner side in the tire radial direction from the inner end portion (Fig 4). While modified Warfford does not explicitly teach that the two joint portions of the one and the other ply pieces are provided at different positions in the tire circumferential direction from a joint portion in which both end portions in the tire circumferential direction of the first ply are joined in a manner overlapping each other, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Hara, which is within the tire manufacturing art, teaches that when there are multiple plies with overlapping joints, it is beneficial to have the overlapping joints at different positions along the circumferential direction of the tire for improved uniformity of tire components (C4 L37-46).

Response to Arguments
Applicant's arguments filed 13 July 2022 have been fully considered but they are not persuasive.
Regarding claim 7, applicant argues that Hata fails to teach that both end portions in a tire circumferential direction of the one and the other ply pieces are not joined and do not overlap. Examiner disagrees, noting that Hata explicitly teaches that both end portions of the one and other ply pieces are joined and can overlap ([0041], Fig 3, 4). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                   
/ROBERT C DYE/Primary Examiner, Art Unit 1749